Citation Nr: 1617924	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected anxiety and depressive disorder and service-connected lumbosacral strain, and if so, whether the reopened claim should be granted. 

2.  Entitlement to a rating in excess of 50 percent for anxiety disorder and depressive disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a rating in excess of 50 percent for anxiety disorder and depressive disorder, and the reopened issue of entitlement to service-connection for obstructive sleep apnea, are addressed in the REMAND that follows the ORDER section of the decision below.   


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO denied the claim of entitlement to service connection for obstructive sleep apnea; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for obstructive sleep apnea.   






CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In January 2010, the Veteran submitted a claim of entitlement to service connection for obstructive sleep apnea, secondary to his service-connected bronchitis.  In a May 2010 rating decision, the RO denied service connection for obstructive sleep apnea on a direct and secondary basis.  The Veteran was notified of the decision in a May 2010 letter, but did not file a notice of disagreement with this decision, or file any evidence within the appeal period.

The RO originally denied the claim on the basis that no evidence of a diagnosis of sleep apnea was found while in service and there was no evidence that his current sleep apnea was causally related to his military service.  The RO also noted that service connection on a secondary basis was not established because there was no evidence of a medical relationship between the Veteran's service connected chronic bronchitis and sleep apnea.  

The pertinent evidence of record in May 2010 consisted of the Veteran's service treatment records, VA treatment records, and a March 2010 VA examination report.   

Evidence received following the May 2010 rating decision includes the Veteran's statements and a July 2012 VA examination report.  The Veteran stated that his service-connected lumbar spine and psychiatric disorders limited his ability to exercise and resulted in obesity, which caused or aggravated his obstructive sleep apnea.  Additionally, the July 2012 examiner stated that the most documented risk factor for sleep apnea was obesity, that the Veteran's BMI was consistent with obesity, and that obesity was associated with many lifestyle events.   

The Board finds that the evidence is new and material, as it relates to a previously unestablished element of entitlement to service connection for obstructive sleep apnea, namely, that the Veteran's current sleep disorder is potentially caused or aggravated by his service-connected lumbar spine and psychiatric disorders.  In addition, this evidence is not cumulative or redundant of the evidence previously of record.  Accordingly, this evidence is sufficient to reopen the previously denied claim of service connection for obstructive sleep apnea.

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Veteran contends that he developed obesity because his service-connected lumbar spine and psychiatric disorders limited his ability to exercise, and in turn his obesity caused his obstructive sleep apnea.  

In July 2012, the RO obtained an opinion from a VA examiner regarding his claim for sleep apnea.  As noted above, the examiner concluded that obesity was the best documented risk factor for obstructive sleep apnea, and noted that the Veteran's BMI was consistent with obesity.  Furthermore, the examiner stated that obesity was associated with many lifestyle events.  While the examiner provided an opinion as to whether the Veteran's prescribed medications for his service-connected psychiatric disorder resulted in weight gain, the Veteran's contention that his service-connected lumbar spine and psychiatric disorders caused his weight gain was not addressed.  Specifically, the Veteran asserted that his service-connected lumbar spine and psychiatric disorders made it difficult to exercise.  He stated that the pain associated with his lumbar spine disorder impaired his ability to weight train, ride a bike, and walk.  The Veteran also asserted that his psychiatric disorder made it difficult for him to exercise in public places.  Accordingly, a medical opinion is necessary to determine whether the Veteran's obesity developed as a result of his service-connected lumbar spine and psychiatric disorders, which in turn caused or aggravated his obstructive sleep apnea.  

With respect to the Veteran's claim for a rating in excess of 50 percent for his psychiatric disorder, a June 2012 VA examination report and the VA treatment records showed that the Veteran received mental health treatment from a private therapist for his depression and marital issues.  A March 2011 VA treatment record indicated that the Veteran received mental health treatment from Donna at Peach Tree Counseling.  Such records have not been associated with the claims file.  Therefore, further development to obtain any outstanding private treatment records pertaining to the Veteran's psychiatric disorder is in order.  

As the case must be remanded, the originating agency should also obtain and associate with the record all outstanding, pertinent VA records from January 2016 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding medical records for the Veteran's obstructive sleep apnea and psychiatric disorder, to include VA treatment records for the time period from January 2016 to the present and private treatment records from Peach Tree Counseling.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, schedule the Veteran for an examination in conjunction with the Veteran's claimed sleep apnea.  All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following questions: 

(a)  Provide specific diagnoses of any currently manifested sleep apnea, to include specifically identifying whether a diagnosis of sleep apnea is supported at any time during the pendency of this claim (the Veteran's claim was filed in January 2010). 

(b)  If sleep apnea is found to be present at any time during the pendency of this claim, filed in January 2010, then address whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed sleep apnea had its onset in service, or whether such is otherwise causally related to service. 

(c)  If sleep apnea is found to be present at any time during the pendency of this claim, filed in January 2010, then address whether it is at least as likely as not (50 percent probability or higher) that any currently manifested sleep apnea is etiologically related to service-connected anxiety and depression and/or service-connected lumbosacral strain by virtue of causation or aggravation.  If aggravation is found, the degree of aggravation should be specifically identified, if possible.  The examiner is also asked to comment on whether the medication that the Veteran uses for his mental disorder has led to his obesity and whether his obesity has caused his sleep apnea.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


